Citation Nr: 1411957	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  13-19 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) which is currently rated 30 percent disabling from September 24, 2010 to May 10, 2011 and 50 percent disabling as of May 11, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1952 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York which granted service connection for PTSD and assigned an initial 30 percent rating as of September 24, 2010.  In August 2011, the RO granted an increased rating to 50 percent as of May 11, 2011.  The Veteran continues to appeal for a higher rating. 

The Board notes that in a February 2014 statement, the Veteran withdrew his request for a videoconference hearing.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records dated through June 2013, which have been considered by the RO in the July 2013 statement of the case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The record shows that the Veteran's last VA examination for his PTSD was in September 2012.  In an October 2013 statement, the Veteran asserted that his PTSD symptoms have worsened since that examination.  Therefore, the Board must remand this claim to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected PTSD.  

The Board also notes that the record reflects that pertinent VA records are outstanding.  These records must be associated with the claims file before further appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO/AMC must also afford the Veteran an opportunity to identify any relevant treatment records from private treatment sources. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC must obtain all of the Veteran's outstanding treatment records, including those VA records from the Buffalo VA Medical Center dated as of October 2009, from January 2011 to March 2011, and from June 2013 onward.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The RO/AMC should then obtain and associate the records with the claims file or virtual record.  All efforts to obtain these records must be documented in the claims file.  

2.  After all relevant treatment records have been obtained and associated with the claims file or virtual record, schedule the Veteran for a VA examination to assess the current level of severity of his PTSD.   

The claims file, including a copy of this remand and any relevant records contained in the virtual record, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

Based on examination findings and other evidence contained in the claim file and virtual record, the examiner must offer an opinion as to the likelihood that the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service-connected disability.

The examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected disability.

The examination report must include a complete rationale for all opinions and conclusions expressed.  

3.  Then, the RO should readjudicate the claim.  If the claim if not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



